--------------------------------------------------------------------------------


EXHIBIT 10.6


Supplemental Agreement No. 16


to


Purchase Agreement No. 2061


between


The Boeing Company


and


Continental Airlines, Inc.




Relating to Boeing Model 777 Aircraft




THIS SUPPLEMENTAL AGREEMENT, is entered into as of May 1, 2009 by and between
THE BOEING COMPANY (Boeing) and CONTINENTAL AIRLINES, INC. (Customer);


WHEREAS, the parties hereto entered into Purchase Agreement No. 2061 dated
October 10, 1997 (the Purchase Agreement) relating to Boeing Model 777-200ER
Aircraft (the Aircraft); and


WHEREAS, the parties agree to [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]


NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree to amend the Purchase Agreement as follows:


1.           Revised Table of Contents


Remove and replace, in its entirety, the “Table of Contents”, with the “Table of
Contents” attached hereto, to reflect the changes made by this Supplemental
Agreement No. 16.


2.           Revised Table 4


Remove and replace, in its entirety, Table 4 “Aircraft Delivery, Description,
Price and Advance Payments” with a revised Table 4 attached hereto to reflect
removal of the [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]


3.           Other Terms


Customer agrees that Boeing will retain all advance payments with respect to the
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] and apply
them to other advance payment obligations by Customer as they become due.


This Supplemental Agreement is contingent on the concurrent execution of the 737
supplemental agreement no. 49 to purchase agreement no. 1951.




The Purchase Agreement will be deemed to be supplemented to the extent herein
provided as of the date hereof and as so supplemented will continue in full
force and effect.




EXECUTED IN DUPLICATE as of the day and year first written above.




THE BOEING
COMPANY                                                                                     CONTINENTAL
AIRLINES, INC.




By: /s/ R.C.
Nelson                                                                           By:
/s/ Gerald Laderman


Its:
Attorney-in-Fact                                                                                     Its:_Senior
Vice President –
_Finance and Treasurer__



PA 2061                                                    SA16-
CAL
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



     
ARTICLES
Revised By:
         
1.
Quantity, Model and Description
SA No. 13
         
2.
Delivery Schedule
SA No. 13
         
3.
Price
SA No. 13
         
4.
Payment
SA No. 13
         
5.
Miscellaneous
SA No. 13
       
TABLE
             
1.
Aircraft Information Table 1
SA No. 5
         
2.
Aircraft Information Table 2
SA No. 9
         
3.
Aircraft Information Table 3
SA No. 11
         
4.
Aircraft Information Table 4
SA No. 16
       
EXHIBIT
             
A.
Aircraft Configuration
           
A1
Aircraft Configuration for 777-200ER Aircraft
(applicable to Table 4 Aircraft)
SA No. 14
         
B.
Aircraft Delivery Requirements and Responsibilities
         
SUPPLEMENTAL EXHIBITS
           
AE1.
Escalation Adjustment/Airframe and Optional
Features (applicable to Table 3 Aircraft)
SA No. 14
         
AE1-1.
Escalation Adjustment/Airframe and Optional
Features (applicable to Table 4 Aircraft)
SA No. 14
         
BFE1.
BFE Variables
           
BFE2.
BFE Variables (applicable to Table 4 Aircraft)
SA No. 14
         
CS1.
Customer Support Variables
           
EE1.
Engine Escalation/Engine Warrant and Patent Indemnity
           
EE2.
Engine Escalation/Engine Warrant and Patent Indemnity
SA No. 9
         
EE3.
Engine Escalation/Engine Warrant and Patent Indemnity (applicable to Tables 3
and 4 Aircraft)
SA No. 13
         
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
       
LETTER AGREEMENTS
Revised By:
       
2061-1R10
Option Aircraft
SA No. 14
     
2061-2
Demonstration Flights
       
2061-3
Installation of Cabin Systems Equipment
       
2061-4
Spares Initial Provisioning
       
2061-5
Flight Crew Training Spares
       
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
SA No. 12
     
6-1162-AJH-899  Supplemental [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]
SA No. 13
           








P.A. No. 2061                                                               SA
No. 16


 
 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS


CONFIDENTIAL LETTER AGREEMENTS
Revised By:
     
6-1161-GOC-087
Aircraft Performance Guarantees
       
6-1162-GOC-088
Promotion Support
       
6-1162-GOC-089R4
Special Matters
SA No. 14
     
6-1162-GOC-172
Additional Matters
SA No. 1
     
6-1162-CHL-048
Rescheduled Aircraft Agreement
SA No. 9
     
6-1162-CHL-195
Restructure Agreement for Model
737NG and 757-300 Aircraft
SA No. 10




P.A. No. 2061                                                               SA
No. 16


 
 

--------------------------------------------------------------------------------

 



SUPPLEMENTAL AGREEMENTS
Dated as of:
     
Supplemental Agreement No. 1
December 18, 1997
   
Supplemental Agreement No. 2
July 30, 1998
   
Supplemental Agreement No. 3
September 25, 1998
   
Supplemental Agreement No. 4
February 3, 1999
   
Supplemental Agreement No. 5
March 26, 1999
   
Supplemental Agreement No. 6
May 14, 1999
   
Supplemental Agreement No. 7
October 31, 2000
   
Supplemental Agreement No. 8
June 29, 2001
   
Supplemental Agreement No. 9
June 25, 2002
   
Supplemental Agreement No. 10
November 4, 2003
   
Supplemental Agreement No. 11
July 25, 2005
   
Supplemental Agreement No. 12
March 17, 2006
   
Supplemental Agreement No. 13
February 20, 2008
   
Supplemental Agreement No. 14
June 25, 2002
   
Supplemental Agreement No. 15
October 15, 2008
   
Supplemental Agreement No. 16
May 1,2009






P.A. No. 2061                                                               SA
No. 16


 
 

--------------------------------------------------------------------------------

 

Table 4
to Purchase Agreement 2061
Aircraft Delivery, Description, Price and Advance Payments




[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

CAL Page 1
Boeing Proprietary SA16


 
 
